Judgments, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered March 7, 2005, convicting defendant, upon his pleas of guilty, of two counts of assault in the first degree, and sentencing him to concurrent terms of eight and five years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was voluntary (see People v Seeber, 4 NY3d 780 [2005]), notwithstanding the fact that it was linked to the disposition of the codefendant, who was defendant’s brother (see People v Fiumefreddo, 82 NY2d 536, 544-547 [1993]). There was nothing coercive about the court’s
*356advice to defendant about his possible sentencing exposure and the inherent hazards of a trial. Moreover, defendant received effective assistance of counsel in connection with his plea (see People v Ford, 86 NY2d 397, 404 [1995]; see also Hill v Lockhart, 474 US 52 [1985]). When counsel warned defendant, in graphic terms, that going to trial would be suicidal, he was offering his professional opinion on the strength of the case and his sound advice to plead guilty (see e.g. People v Hines, 267 AD2d 17 [1999], lv denied 94 NY2d 921 [2000]). We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.E, Saxe, Marlow, Nardelli and Gonzalez, JJ.